Title: To James Madison from John Dawson, 2 March 1794
From: Dawson, John
To: Madison, James


Dear Sir!
Rich March 2th. 94
The last evenings stage brought me your letter & a paper of the 21. of the last month.
Before it was not doubted here, that M. Fauchet was appointed to succeed Genet—had arrivd with the fleet at Norfolk & immediately proceeded on to Pha. & yet by the paper of the 21. it appears that he has not arrivd, & doubts are started as to this appointment. This affair appears involvd in some obscurity, which I expect the next mail will clear up.
On yesterday all the militia companies of this city met, &, una voce, came to a number of resolutions expressive of their approbation of the commercial ones before your house. They are to be pri[n]ted in the morrows paper, & a copy forwarded to the delegation. They will I think give an alarm to Mr. G—if his city friends forsake him he may hang up his fiddle.
I rejoice to hear that the Senate has agreed to open their doors. With real esteem Yr. friend & Sert
J Dawson
